Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 7/21/2021 in response to the Office Action of 4/21/2021 is acknowledged and has been entered.  Claims 1-2, 3-40 are pending.  Claim 3 has been cancelled. Claims 1-2, 4-12, 16,18-19,23,35-39 have been amended.  Claims 1-2, 3-40 are pending and examined in view of the elected species. 
Claim Objections
Claims 1 are directed to an arrangement which can create a confusion that the claim is directed to an abstract idea i.e. a mental configuration.  It is suggested “arrangement” is changed to a product as for example a plurality of columns.  Appropriate correction is needed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4-16, 26-34 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neurauter et al. (US20080255004) in view of Gjerde et al. (US 7,837,871) 
With respect to claim 1, Neurauter et al.teach throughout the patent and especially in example 3, at least one and at least second  affinity chromatography matrices comprising solid supports having immobilized thereon i.e. covalently bound [0110] (instant claim 12) affinity reagents comprising biotin binding compounds ie nitro-streptavidin or avidin that enable the separation of the linked components from the rest of the components in the mixture wherein the linked components can be cells, thus suitable for cell separation [0132][0152] The solid support can include any of the well known supports or matrices that are currently widely used or proposed for use for separation in the form of particles, pipette tips, gels,  chips, membranes or combinations thereof and conveniently made for a polymeric material i.e. Sepharose, agarose, 
The first/second affinity reagent (streptavidin or CaptAvidin (an avidin mutein/analog)) have at least one binding site capable of reversibly binding to a modified biotin like  desthiobiotin or a derivative thereof i.e. DSB-X biotin (which are first and second binding reagent), (instant component C) that is comprised in a first/second receptor binding reagent as for example an antibody directed to a cell surface antigen [0036], [0048], [0136], and Fig. 4 example 3; to allow one to separate target cells , wherein the antigen can be a receptor [0133].   Moreover, streptavidin and/or nitrostreptavidin naturally have binding sites (Z) capable of binding biotin/modified biotin.  
While Neurauter et al. do not specifically teach the affinity matrix is comprised in a column, beads conjugates affinity matrices of Neurauter et al. can be readily packed in columns as taught in Gjerde et al. 
Gjerde et al. teach throughout the patent and especially in Abstract packing chromatographic media between 2 frits to form an extraction column wherein such columns employ pipette tips or tubular bodies (Abstract, column 2;as as column bodies, wherein the extraction media comprises a solid support i.e. Sepharose, agarose, polystyrene, glass, silica (column 9 lines 25-44) (instant claims 13,14) and affinity group (column 2 lines 30-34; column 10 ) as for example streptavidin/avidin (table 1) .    Gjerde et al. teach a plurality of chromatography columns that can be comprised in a device, wherein a sample inlet is fluidly connected to for example the first column (column 18 lines 40-43;column 20 lines 23-35; col 23 Fig 13).  Columns can be connected so that eluted fraction from the first chromatographic column can be introduced to the second column (column 34 lines 48-53) (instant claims 5-8,11) 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have comprised the at least first and second chromatographic or a plurality of first and second chromatographic affinity matrices arrangements suitable for cell separation of Neurauter et al. in a plurality of columns i.e. at least first and second columns (instant claim 4) or a device comprising such column arrangements as taught in Gjerde et al. because Neurauter et al. teach the solid support can include any of the well known supports or matrices that are currently widely used or proposed for use for separation in the form of particles, pipette tips, or combinations thereof and conveniently made for a polymeric material i.e. Sepharose, agarose, polystyrene, glass, silica etc also taught in Gjerde et al.(instant claim 15)
One of ordinary skill in the art would have been motivated to do so as Gjerde et al. teach agarose,sepharose based beads also taught in Neurauter et al.  work surprisingly well in columns (column 9 lines 35-44) and because the device of Gjerde et afford serial purification wherein the device can be  automated to save time and labor. 
With respect to claim 2, Neurauter et al.
Regarding claim 9, Neurauter et al.  teach biotin as a competitive agent for purifying cells.  Gjerde et al teach columns can be connected so that eluted fraction from the first chromatographic column can be introduced to the second column (column 34 lines 48-53). It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have fluidly connected biotin to at least one of the columns comprising the affinity chromatographic support of Neureuther et al  to elute a population of cells for further purification enrichment..  
With respect to claim 10, Neurauter et al  [0136] teaches that the first receptor binding reagent (biotinylated antibody) is immobilized on the first affinity reagent (streptavidin) of the at least one first stationary phase prior to applying the sample comprising the target cell to the at least one stationary phase.
With respect to claims 16, Neurauter et al  at [0101] and Gjerde et al.(column 9 lines 45-52)  each teach a particulate matrix, wherein the a particle size of particle sizes that are inside of the claim range (10 or 6 μm) or overlap, thereby rendering the range obvious. In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.
With respect to claim 26-29, Neurauter at [0183]-[0185] teaches biotin as a competition reagent.
With respect to claims 30-31, Neurauter et al r at [0151] teaches that the target cells is a lymphocyte, which is a leukocyte.
With respect to claims 32-34, Neurauter et al at [0086]-[0091] teaches using antibody fragments as a receptor binding reagent (such as a Fab) and teaches that they can be monoclonal.
With respect to claim 40, Neurauter at [0231] teaches that all antibodies on the solid phase are the same antibody.

Claims 17-21, 23-24, and 35-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neurauter et al. and Gjerde et al. as applied to claims 1-2, 4-5, 10-16 ,  26-34  and 40 in view of Skerra (US 6,103, 493).
With respect to claims 17-21 and 23-24, Neurauter et al. and Gjerde et al. do not teach a streptavidin mutain and binding peptide as claimed in the column arrangement or the device comprising the column arrangement . 
However, Skerra, throughout the reference and especially at 3:45-4:15 and abstract, teaches the claimed streptavidin mutein and binding peptide, teaches that it has higher binding affinity than wild type streptavidin, and teaches that one can use mild conditions.   Skerra at 3:15-30 teaches the limitations of claim 19.  
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used the claimed streptavidin mutein and streptavidin binding protein, as taught by Skerra, in the arrangement/device of Neurauter et al.and Gjerde et al.
One of ordinary skill in the art would have been motivated to have used the claimed streptavidin mutein and streptavidin binding protein, as taught by Skerra, in the arrangement of Neurauter and Gjerde et al. because it is a similar mechanism, has high binding affinity, and allows for the use of mild conditions.
One of ordinary skill in the art would have a reasonable expectation of success, because Skerra teaches that it can be used instead of biotin and streptavidin.
With respect to claim 35, Neurauter et al at [0185] teaches binding biotinylated or DSB-X biotinylated antibodies (which are first and second binding reagent), where the biotin or DSB-X biotin are the binding partner C and are biotin or biotin analogs. Neurauter at [0185]-[0195] teaches that the binding is reversible.  Moreover, streptavidin and/or nitrostreptavidin naturally have binding sites capable of binding biotin.  Neurauter et al at [0036], [0048], [0136], and Fig. 3-4 teaches the antibody binds to a cell surface antigen and allows one to separate target cells. Neurauter et al at [0133] teaches that it can be a receptor molecule. Neurauter et al at abstract and [0036] teaches purifying cells. Skerra, throughout the reference and especially at 3:45-4:15 and abstract, teaches the claimed streptavidin mutein, teaches that it has higher binding affinity than wild type streptavidin to SEQ ID NO: 3, and teaches that one can use mild conditions.   It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have connected two stationary phases in series, as taught by Gjerde et al., in the arrangement of Neurauter et al, as modified by Skerra.
One of ordinary skill in the art would have been motivated to have connected two stationary phases in series, as taught by Gjerde et al., in the arrangement of Neurauter et al as modified by Skerra, in order to further purify/detect the T cell   analyte.

Claims 22 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neurauter et al. and Gjerde et al. as applied to claims 21,24  in view of Kubben et al., (2010) Identification of differential protein interactors of lamin A and progerin, Nucleus, 1:6, 513-525, as evidenced by US9023604.
With respect to claims 22 and 25, Neurauter et al, as taught above, teaches using biotin but not the claimed streptavidin binding protein.
However, Kubben at abstract and 514 (right column), teaches that One-Strep tag is a biotin analog, is a high affinity streptavidin binding protein, is small, and less likely to interfere with the protein’s function. The sequence of One Strep tag is SEQ ID NO: 13, as evidenced by US9023604 at 20:10-15.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used SEQ ID NO:13, as taught by Kubben, in the arrangement/device of Neurauter et al and Gjerde et al.
One of ordinary skill in the art would have been motivated to have used SEQ ID NO:13, as taught by Kubben, in the arrangement of Neurauter et al, because Neurauter et al teach using biotin, and SEQ ID NO: 13 is a biotin analog, is a high affinity streptavidin binding protein, is small, and less likely to interfere with the protein’s function.
One of ordinary skill in the art would have a reasonable expectation of success, because it is a biotin analog.

Claims 1-2, 4, 10-16, 26-34  and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano et al (US 6,022,951) in view of Neurauter et al. 
Sano et al teach throughout the patent and especially in example 11, a  first stationary phase is suitable for cell separation as for example T and B cells  and is a first affinity chromatography matrix that is comprised in a first chromatography column, wherein the first affinity chromatography matrix i.e. glass has a first affinity reagent immobilized thereon as for example a reduced affinity streptavidin.  The affinity column is further bound to a biotinylated antibody that allows binding of the streptavidin to biotin Fkow thru contain T cells while B cells are eluted with biotin.  Sano et al teach the solid support and components for isolation procedures can be cpmprised in devices  (col 11 lines 21-34)
Sano et al teach is silent regarding a second phase is suitable for cell separation as for example T and B cells  and is a first affinity chromatography matrix that is comprised in a first chromatography column as claimed.
Neurauter et al. is relied upon as in the 103 rejection above.  
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have added at least . a second phase is suitable for cell separation as for example T and B cells  and is a first affinity chromatography matrix that is comprised in a first chromatography column as claimed as taught in Neurauter et al. to further purify subpopulations of T-cells.  One would be motivated to do so since antibodies specific to T cell subtypes were known and available as taught in Neurauter et al. .  
Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano et al. and  Neurauter et al. in view of Engstrom et al. (US2007/0241061 A1).
Sano et al further teach the solid support and components for isolation procedures can be comprised in devices  (col 11 lines 21-34)
Sano et al. and  Neurauter et al. are relied upon as in the 103 rejection above. 
Sano et al. and  Neurauter et al. are silent regarding the first and second chromatography columns are fluidly connected in series. 
However, Engstrom at abstract and Fig. 1, teaches two solid phases (porous beds) fluidly connected in series, where the first porous bed detects the first analyte and the second one detects a disturbing substance.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have connected two stationary phases in series, as taught by Engstrom, in the arrangement of Neurauter wherein the stationary phases are in columns as taught in Sano et al.
One of ordinary skill in the art would have been motivated to have connected two stationary phases in series, as taught by Engstrom, in the arrangement of Neurauter and Sano et al., in order to detect the analyte in the presence of a disturbing substance as for example another cell population present in the sample.
One of ordinary skill in the art would have a reasonable expectation of success, because Engstrom teaches that it can be used.

Claims 17-21, 23-24  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano et al. and  Neurauter et al. as applied to claims 1-2, 4 10-16, 26-34  and 40  in view of Skerra et al. (US 6,103, 493).
With respect to claims 17-21 and 23-24, Sano et al. and Neurater does not teach a streptavidin mutain and binding peptide as claimed
However, Skerra, throughout the reference and especially at 3:45-4:15 and abstract, teaches the claimed streptavidin mutein and binding peptide, teaches that it has higher binding affinity than wild type streptavidin, and teaches that one can use mild conditions.   Skerra at 3:15-30 teaches the limitations of claim 19.  
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used the claimed streptavidin mutein and streptavidin binding protein, as taught by Skerra, in the arrangement of Sano et al. and  Neurauter et al. 
One of ordinary skill in the art would have been motivated to have used the claimed streptavidin mutein and streptavidin binding protein, as taught by Skerra, in the arrangement of Neurauter, because it is a similar mechanism, has high binding affinity, and allows for the use of mild conditions.
One of ordinary skill in the art would have a reasonable expectation of success, because Skerra teaches that it can be used instead of biotin and streptavidin.

Claim 35-39  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano et al. , Neurauter et al. and Engstrom et al. (US2007/0241061 A1) in view of Skerra et al.
Sano et al. , Neurauter et al. and Engstrom et al do not teach a streptavidin mutain and binding peptide as claimed
Skerra,is relied upon as n the 103 rejection above.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used the claimed streptavidin mutein and streptavidin binding protein, as taught by Skerra, in the device of Sano et al. , Neurauter et al. and Engstrom et al 
One of ordinary skill in the art would have been motivated to have used the claimed streptavidin mutein and streptavidin binding protein, as taught by Skerra, in the device of Sano et al. , Neurauter et al. and Engstrom et al because it is a similar mechanism, has high binding affinity, and allows for the use of mild conditions.
One of ordinary skill in the art would have a reasonable expectation of success, because Skerra teaches that it can be used instead of biotin and streptavidin.

Claims 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano et al. Neurauter et al. Skerra et al. as applied to claims 21,24  in view of Kubben et al., (2010) Identification of differential protein interactors of lamin A and progerin, Nucleus, 1:6, 513-525, as evidenced by US9023604.
With respect to claims 22 and 25, Sano et al. Neurauter et al. Skerra et al.  as taught above, teaches using biotin but not the claimed streptavidin binding protein.
However, Kubben at abstract and 514 (right column), teaches that One-Strep tag is a biotin analog, is a high affinity streptavidin binding protein, is small, and less likely to 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used SEQ ID NO:13, as taught by Kubben, in the arrangement/device of Sano et al. Neurauter et al. Skerra et al. 
One of ordinary skill in the art would have been motivated to have used SEQ ID NO:13, as taught by Kubben, in the Sano et al. Neurauter et al. Skerra et al., because Neurauter teaches using biotin, and SEQ ID NO: 13 is a biotin analog, is a high affinity streptavidin binding protein, is small, and less likely to interfere with the protein’s function.
One of ordinary skill in the art would have a reasonable expectation of success, because it is a biotin analog.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2,4-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 78, 80-104 of copending Application No. 16231188 in view of Neurauter et al. (US20080255004) and Gjerde et al.  or Sano et al.
Copending Application 16/231188 does not teach two stationary phases, but teaches all other limitations. However, Neurauter, as explained above, teaches two stationary phases. Gjerde et al.  or Sano et al. are relied upon as the 103 rejections above.

 It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used two stationary phases, as taught by Neurauter, in the arrangement of Copending Application 16/231188, wherein the stationary phases are comprised in columns as taught in Gjerde et al.  or Sano et al.
One of ordinary skill in the art would have been motivated to have used two stationary phases, as taught by Neurauter, in the arrangement of Copending Application 16/231188, in order to use different samples using column chromatography. 
One of ordinary skill in the art would have a reasonable expectation of success, because it Neurauter teaches using two solid phases.
This is a provisional nonstatutory double patenting rejection.
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive
Applicant argues that Neurauter does not teach a stationary phase that is comprised in a column.  This argument is moot in view of the new rejection. No other arguments have been provided.
 Conclusion
All other objections and rejections recited in the Office Action of 4/21/2021  are withdrawn in view of Applicant's amendments and/or arguments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1641